Citation Nr: 1747444	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post fractured ribs.

2.  Entitlement to a disability rating in excess of 10 percent for status post fracture, right pubic bone, with limitation of extension.  

3.  Entitlement to a compensable disability rating for status post fracture, right pubic bone, with thigh impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to August 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 

The issues of entitlement to increased ratings for status post fracture, right pubic bone, with limitation of extension and thigh impairment are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's status post fractured ribs disability has been manifested by residual rib pain and tenderness in the anterior thoracic area.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post fractured ribs have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.59, 4.71a Diagnostic Code (DC) 5297, 4.73 DC 5321 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination to address the severity of his service-connected disability in February 2015.  He has not asserted, and the evidence does not show his rib disability has increased in severity since the most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The record reflects that the Veteran's status post fractured ribs has been assigned a 10 percent rating by analogy under 38 C.F.R. § 4.71(a), DC 5297.  Under this code, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs. Under Diagnostic Code 5297, a 30 percent evaluation is warranted for removal of three or four ribs; 40 percent for removal of five or six ribs; and, a 50 percent rating is warranted for removal of more than 6 ribs.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence of record indicates that the Veteran has experienced relatively consistent anterior chest pain since he fractured three ribs in a motor vehicle accident in service.  The Board acknowledges the Veteran underwent a VA examination in February 2015.  During his examination, the Veteran reported experiencing ongoing chest pain and tenderness since his in-service injury.  He has also reported that he has utilized a prescription medication with fair relief.  However, the examiner found no evidence of bone disease, abnormal joints, or other bone abnormalities.    

Initially the Board has considered whether a higher or separate rating is warranted under the muscle injury codes; however, based on the evidence described above, the Veteran has not exhibited symptoms analogous to a moderately-severe disability of the respiratory muscles.  38 C.F.R. § 4.73, DC 5321.  In this respect, there has been no evidence of muscle atrophy or loss, as listed in the findings for a moderately severe muscle injury.  Further, other than pain and tenderness, there were no other objective abnormalities indicated on the VA examination or in the outpatient treatment records.  For these reasons, the Board finds that the overall disability picture for the Veteran's status post fractured ribs does not more closely approximate a 20 percent rating for moderately severe or severe muscle injury under the applicable diagnostic code.  The Board also finds that a separate rating for pain and tenderness under DC 5321 and 5297 would violate the principles of pyramiding cited in 38 C.F.R. § 4.14.  In addition to considering other potentially applicable diagnostic codes, the Board also notes  the Veteran's rib injury did not result in a loss of ribs, and as such a higher rating under 38 C.F.R. § 4.71(a), DC 5297 is not applicable in this case.  Further, the Veteran's disability is not shown to involve other body systems.  Therefore, this disability does not warrant an evaluation under any other provisions of the rating schedule. 

Accordingly, the Board finds a rating in excess of 10 percent for status post fractured ribs is not warranted.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has reported that he suffers from chest pain and tenderness.  The Board notes that the Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, these symptoms simply do not warrant a rating in excess of the currently assigned 10 percent evaluation.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the disability has been relatively consistent throughout the entire appeal period and does not warrant a rating in excess of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

A rating in excess of 10 percent for status post fractured ribs is denied.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claims are decided. 

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran underwent a VA hip examination in February 2015 to assess the residuals of his status post fracture, right pubic bone; however, the examiner failed to conduct Correia compliant testing.  

Further, in another recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the examiner failed to state whether an assessment of the range of motion lost during a flare-up could be provided based on the facts given by the Veteran.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an assessment cannot be offered.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the residuals of the Veteran's status post fracture, right pubic bone.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so.

3. Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


